Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/674,893 filed 8/11/2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 9, and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 2 and 9, positively recites the human body, “covers 65-100 (100%) percent of the back of the human neck”. Claim 15 recites “covers more than 60% of the back of the human neck”.This can be corrected by using adapted to or configured for language. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 depends from claim 13, and claim 13 depends from claim 12.  It is unclear if claim 12 is meant to depend from claim 10, or if claim 13 is mean to be an independent claim. Appropriate correction is required.  For purposed of examination claim 12, has been construed to depend from claim 10, and claim 13 is construed to depend from claim 12. 
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19 and 20 recite a graphical layer. It is unclear what a graphical layer is? Is a graphical layer a surface in which a graphic can be applied? Is it printed design? Further clarification is required. For purposes of examined a graphical layer is a surface in which a graphic can be applied.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -2, 5, 10, and 12  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hunter (US 1,735,399) 
With respect to claim 1, A UV protection collar shirt comprising: a shirt  (Figure 10) with a neck opening (at the button); and a UV protection collar  (Figures 1-9) having a right edge (RE , see annotated figure below) , a left edge (LE, see annotated figure below), a top curved edge (see edge at reference character 14), a bottom curved edge (near reference character 18, figure 8), and a midpoint taller (MP, see annotated figure below) than the left edge and the right edge, wherein the UV protection collar is attached to the neck opening of the shirt (Figure 10) and wherein the midpoint is configured to cover the majority of a back of a human to provide UV radiation protection. It noted that the coverage of human anatomy depends on the individual human size/shape they prior art is capable of being used in the manner recited and therefore meets the claim as recited. Further, it is noted that the fabric of Hunter would protect the user to at least a degree from UV and therefore meets the limitations as currently recited, see MPEP 2114. 

With respect to claim 2, wherein the UV protection collar covers 65 to 100 percent of the back of the human neck. It noted that the coverage of human anatomy depends on the individual human size/shape they prior art is capable of being used in the manner recited and therefore meets the claim as recited.

With respect to claim 5,  A UV protection collar shirt comprising: a shirt with a neck opening (figure 10); and  a UV protection collar permanently attached to the neck opening of the shirt (Figure 10),

wherein the UV protection collar comprises a collar attached to a collar band  (Page 3, lines 127, and page 4 lien 23) and the
collar is folded over the collar band creating a right folded edge length, a left folded edge length, and a center back folded distance on the folded collar (Figure 10, where the collar is attached to the shirt at the attachment line 23) , wherein the center back folded distance (MP)  is greater than the right folded edge length (RE) and the left folded edge length (LE). It is noted that the length of the collar at the edged does not changed when stitched to the collar band. 


With respect to claim 10, A UV protection collar shirt comprising:  a shirt with a neck opening (Figure 10); and a UV protection collar (Figures 1-9)  configured to simultaneously prevent sunburn and cool a neck of a person (it is noted that the prior art would be expected to perform in the manner recited, since the structure of the prior art meets the structure claimed, see MPEP 2114)  sewn to the neck opening of the shirt,  (page 3, lines 127) wherein the UV protection collar comprises a top collar band (see annotated figure below) attached to an under collar band creating a collar band having a collar band left edge length (LE), a collar band right edge length (RE), and a collar band center back distance (MP), wherein the collar band center back distance is greater than the collar band left edge length and the collar band right edge  length (the length of the band doesn’t changed when folded over the collar band) , an under collar attached to a top collar creating a collar attached to the collar band (see annotated figure), said collar having a collar left edge length (CLE), a collar right edge length (CRE), and a collar center back distance (CMP) , wherein the collar center back distance is greater than the collar left edge length and the collar right edge length (see annotated figure below), and wherein the collar is folded over the collar band creating a left folded edge length, a right folded edge length, and a center back folded distance on the folded collar, wherein the center back folded distance is greater than the left  folded edge length and the right folded edge length (it is noted that the measurement of the collar does not change when attached to the collar band). 

With respect to claim 12, wherein the collar folded (11, 12) over the collar band (17) provides four overlapping layers of the material for the UV protection collar (Figure 7, shows the four layers0.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 and 13 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Malouf Jr. (US 4,286,337). The device of Hunter substantially discloses the claimed invention but is lacking a collar stay.

With respect 3, further comprising a first collar stay (28) attached to the UV protection collar adjacent the left edge (Figure 1) and a second collar stay  (3228) attached to the UV protection collar adjacent the right edge (Figure 1). 

With respect to claim 4, wherein the first collar stay comprises a first collar stay straight exterior member (32)  a first collar stay curved interior member  (22 ) and a first collar stay central  (30) member connecting the first collar stay straight exterior member to the first collar stay curved interior member (Figure 3)  and the second collar stay comprises a second collar stay straight exterior member (32) , a second collar stay curved interior member (22) , and a second collar stay central member (30) connecting the second collar stay straight exterior member to the second collar stay curved interior member. It is noted that the upper portion of 22 is curved and therefore meets the claim language as recited by applicant. 
With respect to claim 13, wherein said collar further comprises a  right collar stay panel  (28) attached to the under collar adjacent the collar right edge length and a left collar stay (28)  panel attached to the under collar adjacent the collar left edge length, wherein a right collar stay is inserted between the right collar stay panel and the
under collar and a left collar stay is inserted between the left collar stay panel and the
under collar to provide stiffness to the collar. (Figure 1) . 

	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the collar stay as taught by Malouf Jr. in order to provide improved shape retaining (column 1, lines 6-15). 

With respect to claim 14, wherein the center back folded distance of the UV protection collar is 1.3 to 1.5 times taller than the right folded edge  length and the left folded edge length. The combination of Hunter and Malouf Jr.  do not specifically discloses the center back folded distance being 1.3 to 1.5 inches, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of collar lengths in order to achieve an optimal configuration since discovering the optimum or workable ranges of the length involves only routine skill in the art. 
With respect to claim 15, wherein the UV protection collar covers more than 60 percent of a back of a human neck. It is noted that the position or coverage on a human body depends on the size/shape and anatomy of the human body, the prior art is capable of being used in the manner recited and therefore meets the claim, see MPEP 2114. 


With respect to claim 16, wherein the center back folded distance is 3 to 5 inches, the collar left edge length is 2 to 2.5 inches, and the collar right edge length equals the collar left edge length (the device is .the same on each half, mirror image therefore would be the same length).  The combination of Hunter and Malouf Jr. do not specifically disclose the center back folded distance being 2 to 2.5 inches, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of collar lengths in order to achieve an optimal configuration since discovering the optimum or workable ranges of the length involves only routine skill in the art. 
With respect to claim 17, further comprising a first collar stay(28) 
attached to the UV protection collar adjacent the left edge and a second collar stay (28) 
attached to the UV protection collar adjacent the right edge.
With respect to claim 18, wherein the first collar stay comprises a first collar stay straight exterior member (32) , a first collar stay curved interior member (22)  and
a first collar stay central member (30) connecting the first collar stay straight exterior member to the first collar stay curved interior member and the second collar stay (28)
comprises a second collar stay straight exterior member (22), a second collar stay curved (30) interior member, and a second collar stay central member connecting the second collar stay straight exterior member to the second collar stay curved interior member (Figure 1). 

With respect to claim 19, wherein the first collar stay further
comprises a first collar stay graphical layer (outer side)  applied onto the first collar stay straight exterior member and the second collar stay further comprises a second collar stay graphical layer (outer side)  applied onto the second collar stay straight exterior member.
With respect to claim 20, wherein the first collar stay graphical layer and the second collar stay graphical layer match the visual appearance of the  protection collar. (the layers match in as much as shown and disclosed by applicant and therefore meet the language of the graphical layer as best understood). 




Claims  6  -9 and 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Lanvin (US 2012/0210501). The device of Hunter substantially discloses the claimed invention but is silent with respect to a UV rating. 
The device of Lanvin discloses, 
With respect to claim 6, wherein the UV protection collar (10) is a made of a material that is made from a material having at least UPF 50 rating and moisture wicking capability (Para 0036, 0277, 0290, 0351 and 0352).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the material of the collar of Hunter, as taught by Lavin, to order to provide protection from the sun when a user uses the collar outside. 
With respect to claim 7, the device of Hunter teaches wherein the collar includes two overlapping layers (11, 12) of the material and the collar band includes two overlapping layers of the material (16, 18)  (Figures 4 and 6) wherein the UV protection collar has four overlapping layers of the material when the collar is folded over the collar band, and when the collar is folded over in the use position as shown in figure 10, there would 4 layers as recited by applicant. 

With respect to claim 8, wherein the center back folded distance
of the UV protection collar is 1.3 to 1.5 times taller than the right folded edge length and
the left folded edge length.  The combination of Hunter and Lanvin do not specifically discloses the center back folded distance being 1.3 to 1.5 inches, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of collar lengths in order to achieve an optimal configuration since discovering the optimum or workable ranges of the length involves only routine skill in the art. 

With respect to claim 9, wherein the UV protection collar is capable for use to cover 65 to 100 percent of a back of a human neck. It is noted that the position or coverage on a human body depends on the size/shape and anatomy of the human body, the prior art is capable of being used in the manner recited and therefore meets the claim, see MPEP 2114. 

With respect to claim 11, wherein the top collar band, the under collar band, the top collar, and the under collar is made from a material having at least UPF 50 rating and a moisture wicking capability.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the material of the collar of Hunter, as taught by Lavin, to order to provide protection from the sun when a user uses the collar outside. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	





[AltContent: connector][AltContent: textbox (MP)][AltContent: textbox (RE)][AltContent: textbox (CL)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    988
    2320
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    890
    1252
    media_image2.png
    Greyscale




[AltContent: textbox (CMP)][AltContent: textbox (CLE)]
[AltContent: connector][AltContent: connector][AltContent: textbox (CRE)]
[AltContent: connector]





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732